People v McCray (2016 NY Slip Op 08247)





People v McCray


2016 NY Slip Op 08247


Decided on December 7, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SANDRA L. SGROI
JEFFREY A. COHEN
VALERIE BRATHWAITE NELSON, JJ.


2013-10240
 (Ind. No. 9519/12)

[*1]The People of the State of New York, respondent,
vJoshua McCray, appellant.


Lynn W. L. Fahey, New York, NY, for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Jodi L. Mandel of counsel; Gregory Musso on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Foley, J.), rendered October 21, 2013, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Notwithstanding the fact that the defendant's attorney did not sign the written appeal waiver form, the record demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see generally People v Sanders, 25 NY3d 337, 341-342; People v Ramos, 7 NY3d 737, 738). The defendant's valid waiver of his right to appeal precludes review of his contention that the sentencing court should have sentenced him as a youthful offender (see People v Pacherille, 25 NY3d 1021, 1024; People v Drammeh, 100 AD3d 650, 651; People v Franko, 98 AD3d 525).
AUSTIN, J.P., SGROI, COHEN and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court